Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is being considered by the examiner.
Drawings
The drawing submitted on 10/27/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, Zeng et al. (A Multiversion Programming inspired Approach to Detecting Audio Adversarial Examples, filling date 12/03/2019) teach: C. Architecture: Figure 3 shows the system architecture. It consists of a target ASR, multiple auxiliary ASRs, a similarity calculation component and a binary classifier. The target ASR is the model targeted by the adversary (e.g. the speech recognition system at a smart home), and each auxiliary ASR is a model that is different from the target ASR. The detection of AEs involves the following three steps. 
An audio is first fed into target ASR auxiliary ASRs. Each ASR independently and simultaneously converts the audio into a text sentence (i.e. a transcription).
The transcription are then sent to the similarity calculation component, which calculates similarity scores between the transcription recognized by the target ASR and that by each auxiliary ASR. 
Finally, these similarity scores are passed into a binary classifier to determine whether the audio is adversarial.
The second step, similarity calculation, involves the following two sub-steps.
Each transcription is converted into its phonetic-encoding representation. Phonetic encoding converts a word to the representation of its pronunciation. This helps handle variations between ASRs, as they may output different words for similar sounds.
D. Choosing Similarity Calculation Methods: Many methods can be used to measure the similarity between two strings. Some well-known ones include Jaccard index, Cosine similarity, and Edit distance (e.g., JaroWinkler).
K. Tamura, A. Omagari and S. Hashida, "Novel Defense Method against Audio Adversarial Example for Speech-to-Text Transcription Neural Networks," 2019 IEEE 11th International Workshop on Computational Intelligence and Applications (IWCIA), 2019, pp. 115-120, doi: 10.1109/IWCIA47330.2019.8955062.teach: I. Introduction: To identify audio adversarial examples, a sandbox-based approach [6] is used. In sandbox-based approaches, programs and data that are received from outside are executed and used in a specific area to prevent invalid operations in the internal system. The proposed method attempts to check the input waveform representing voice sound to determine if it is an audio adversarial example in a separated area. There are two main steps in the proposed defense method; the eliminating perturbation step and 
Chen et al. (CN-110444208-A) teach: (Abstract) The invention discloses a speech recognition attack defense method based on gradient estimation and a CTC algorithm. The method comprises the steps of preprocessing collected speech audios to form an audio matrix which can be directly input into a speech recognition model, and dividing the audio matrix into a training set and a testing set; training the speech recognition model through utilization of the audio matrix in the training set, and verifying a recognition accuracy rate of the speech recognition model through utilization of the audio matrix in the testing set; initializing an adversarial sample, establishing an optimized objective function of the adversarial sample according to the distance between a transcription result of the adversarial sample and a target phrase, and the distance between the original audio matrix and the adversarial sample, taking minimization of the optimized objective function as an iteration target, estimating gradient of the objective function for disturbance, and iterating and updating the disturbance through utilization of the an Adam optimizer, thereby obtaining the optimum adversarial sample. According to the speech recognition attack defense method based on the gradient estimation and the CTC algorithm, the adversarial sample which cannot be recognized by ears can be generated, and through adversarial training, capability of defending the adversarial sample by the speech recognition model is improved.
Amiri et al. (CA 3000166 A1) teach: [0029] In another aspect, there is provided a neural network system, including one or more processors, configured for detection of malicious domain names, the neural network system comprising: an input receiver configured for receiving input text in the form of one or more domain name samples from one or more domain name input sources; a convolutional neural network unit including one or more convolutional layers, the convolutional neural network unit configured for receiving the input text and processing the input text through the one or more convolutional layers to generate a constrained set of one or more features; a recurrent neural network unit including one or more long short term memory layers, the recurrent neural network unit configured to perform pattern recognition on the constrained set of the one or more features and to generate output data; a classification unit including one or more classification layers, the classification unit configured to receive the output data from the recurrent neural network unit to perform a determination of whether the input text or portions of the input text are malicious domain names or benign domain names.
The prior art of records alone or in combination failed to teach, for claims 1, 13-15 and 18, “executing the neural network multiple times while varying weights of at least some nodes of the neural network to produce multiple transcriptions of the input; determining a distribution of pairwise distances of the multiple  transcriptions; determining at least one feature of the distribution of pairwise distances of the multiple transcriptions; submitting the at least one feature of the distribution to a classifier to classify the input as a legitimate input or an illegitimate input; outputting a transcription of the input, when the input is classified as legitimate; and otherwise executing a counter-measure routine, when the input is classified as the illegitimate input.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656